Citation Nr: 0409357	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-08 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.	Entitlement to special monthly pension on account of the 
need for aid and attendance.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	Service connection for a psychiatric disorder was denied 
by the RO in an April 1995 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the April 1995 decision denying service connection 
for a psychiatric disorder, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.	The veteran has been rated permanently and totally 
disabled for pension purposes; and entitled to special 
monthly pension at the housebound rate.

4.	The veteran's disabilities are as follows: major 
depressive disorder, with psychotic features, rated 100 
percent disabling; status post prostatectomy due to prostate 
adenocarcinoma, rated 60 percent disabling; lumbar 
paravertebral myositis, rated 40 percent disabling; and 
cervical paravertebral myositis, rated 30 percent disabling.  

5.	The veteran is not so incapacitated by his disabilities 
that he is rendered incapable of administering to his own 
needs.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the April 
1995 decision of the RO, which denied service connection for 
a psychiatric disorder, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the April 1995 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2001); 38 C.F.R. § 3.156 
(2003).

2.	The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2001); 38 
C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
The February 2003 statement of the case and the July 2003 
supplemental statement of the case specifically informed the 
veteran of the VCAA and what evidence the VA would obtain.  
In addition, the veteran was furnished a letter in July 2002 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Psychiatric disorder

The veteran is claiming service connection for a psychiatric 
disorder, which is currently diagnosed as a major depressive 
disorder, with psychotic features.  Service connection for a 
psychiatric disorder was previously denied by the RO in an 
April 1995 rating decision.  The veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

Evidence of record at the time of the April 1995 decision of 
the RO included the service medical records that showed that 
the veteran was assessed as having an immature personality 
while in service in November 1968, and a report of 
psychiatric disorder by VA in March 1995 that showed a 
diagnosis of major depression, without a relationship between 
that disability and service.  

Evidence of record subsequent to the April 1995 decision 
includes reports of VA examinations dated in June 2000 and 
October 2002, which showed diagnoses of major depression with 
no medical opinion that there was a relationship with 
service.  Additional evidence received are reports of the 
veteran's private physician, dated from 1999 to 2001, that 
are written in Spanish and illegible to the translator, and 
an examination for the purpose of aid and attendance of 
another, performed in June 2002.  The private treatment 
records are similarly negative for a medical opinion relating 
the veteran's current psychiatric disorder with service.  

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that do not 
indicate in any way that the condition is service connected.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Under these circumstances, the application to reopen the 
claim for service connection for a psychiatric disorder must 
be denied.  

Aid and attendance

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another.  The 
record shows that the veteran was awarded pension benefits in 
November 2002.  That rating decision listed his disabilities 
as follows: major depressive disorder, with psychotic 
features, rated 100 percent disabling; status post 
prostatectomy due to prostate adenocarcinoma, rated 60 
percent disabling; lumbar paravertebral myositis, rated 40 
percent disabling; and cervical paravertebral myositis, rated 
30 percent disabling.

An examination for the purpose of evaluating possible aid and 
attendance or housebound benefits was conducted by the 
veteran's private physician in June 2002.  At that time the 
veteran's complaints were noted to be a history of high blood 
pressure and severe depression, with incontinence problems.  
He walked slowly because of low back problems.  His upper 
extremities were limited due to osteoarthritis and his lower 
extremities were limited by edema.  He also complained of 
neck pain and had severe depression.  He was able to leave 
his home for medical visits only.  He used a cane for 
ambulation.  The examiner stated that the veteran had 
problems with hypertension, schizophrenia and depression, and 
lumbalgia for which he needed help of his family members.  

An examination for the purpose of determining aid and 
attendance was conducted by VA in November 2002.  At that 
time, he was noted to have high blood pressure, urinary 
incontinence, back and neck neuropathy and a psychiatric 
disorder.  It was noted that the veteran was not bedridden or 
wheelchair ridden.  The examiner noted that the veteran was 
independent to all his daily living, but needed supervision.  
He had urinary incontinence and was scheduled for a sphincter 
implant.  He was restricted to his bedroom and rested in bed 
most of the day due to fear.  He watched television and 
occasionally would feed his dog.  On objective examination, 
he was oriented and coherent, but did not speak or answer 
questions.  He had satisfactory musculoskeletal function, 
coordination and sensory function of his upper extremities.  
Regarding the lower extremities, he also had satisfactory 
function.  He had urinary incontinence due to the residuals 
of a radical suprapubic prostatectomy due to adenocarcinoma.  
He could walk without the assistance of another person and 
could leave his premises, but it was not recommended without 
supervision.  The diagnoses included major depression, status 
post adenocarcinoma of the prostate, urinary incontinence and 
chronic renal insufficiency.  

A veteran is considered in need of regular aid and attendance 
if he is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, it is recognized that 
he is significantly disabled.  Nevertheless, the extensive 
evidence of record fails to show that he is now so disabled 
as to qualify for special monthly pension on the basis of the 
need for regular aid and attendance under present criteria.  

It has not been suggested that he is a patient in a nursing 
home.  He is not blind and, while he spends much of his day 
in bed, this is not shown to be due to his physical or 
psychiatric disorder.  He is able to ambulate.  Although he 
needs some supervision, the evidence does not show that he is 
unable to perform the functions required in day-to-day 
living.  Under these circumstances, the need for the aid and 
attendance of another person has not been demonstrated.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
psychiatric disorder is denied.  

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another or being housebound is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



